Title: To George Washington from William Heath, 6 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West point Janry 6th 1781
                        
                        I take the Liberty to inclose a Letter from Colo. Saml Drake and wish your Opinion and direction in this
                            and on like occasions I have written Colo. Drake that the applications for ammunition from the militia, are so frequent,
                            and large that I cannot grant them, without your Excellencys opinion and direction and beg leave to submit the matter
                            accordingly. I have the honor to be with the greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    